Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31-58 are allowed.
The following is an examiner’s statement of reasons for allowance: Goldfarb et al, Wang, and Williams are the closest prior arts to the claimed apparatus and method but fails to teach the claimed apparatus and method as a whole comprising at least one sensor configured to generate sensed data by sensing gait motion of a user; one or more processors configured to determine a specific gait tasks, from among a plurality of gait tasks, based on the sensed data; and a drive controller configured to drive the walking assistance apparatus based on the determined gait task and the sensed data, wherein the one or more processors configured to, generate a current gait pattern based on the sensed data, generate a gait feature corresponding the current gait pattern based a plurality of databases corresponding a plurality of gait tasks, and determine the specific gait task corresponding to the current gait pattern among the plurality of gait tasks based on the gait feature and/or performed by an apparatus including one or more processors, for recognizing a gait task and driving a walking assistance apparatus, the method comprising: generating, by one or more processors a current gait pattern based on sensed data; generating, by the one or more processors a gait feature corresponding the current gait pattern based a plurality of databases corresponding a plurality of gait tasks; determining, by the one or more processors, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784